Case 3:17-cv-00312-NJR-RJD Document 99 Filed 07/15/19 Page 1 of 2 Page ID #625



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS


 TONY COLLINS, NAIMATULLAH
 NYAZEE and ANN MURRAY, for
 themselves and all others similarly situated,
                                                       CASE NO. 3:17-cv-00312-NJR-RJD
                       Plaintiffs,
                 v.

 NPC INTERNATIONAL, INC.,

                      Defendant.



                      PLAINTIFFS’ UNOPPOSED MOTION FOR
                 EXTENSION OF TIME TO FILE AMENDED COMPLAINT

        Plaintiffs Tony Collins, Naimatullah Nyazee, and Ann Murray (collectively, “Plaintiffs”),

 respectfully move the Court for an extension of time to file their Motion for Leave to File an

 Amended Complaint from July 18, 2019 to August 1, 2019. In support of this motion, Plaintiffs

 state as follows:

        1.      On June 19, 2019, the Court granted Plaintiffs’ Motion to Lift Stay and instructed

                Plaintiffs to move for leave to file and amended complaint by July 18, 2019.

        2.      Plaintiffs have since been contacted by an attorney representing delivery driver

                employees who are putative class members in this litigation.

        3.      Plaintiffs request this two-week extension so as to coordinate with these class

                members and their attorney and, in doing so, limit or avoid further requests to

                amend the complaint.

        4.      Counsel for Plaintiffs has conferred with counsel for Defendant, and Defendant

                has no objection to this request.
Case 3:17-cv-00312-NJR-RJD Document 99 Filed 07/15/19 Page 2 of 2 Page ID #626



        5.     This is the first request for an extension of this deadline. This extension is not

               sought for delay or any other improper purpose, but simply to avoid unnecessary

               or duplicative filings before the Court.

        WHEREFORE, Plaintiffs respectfully request an extension of up to fourteen days, up

 and including August 1, 2019, in which to submit a motion for leave to file an amended

 complaint.



 Dated: July 15, 2019
                                                      Respectfully submitted,

                                                      FINKELSTEIN, BLANKINSHIP,
                                                      FREI-PEARSON & GARBER, LLP
                                              By:     /s/ Jeremiah Frei-Pearson
                                                      Jeremiah Frei-Pearson (Pro Hac Vice)
                                                      Todd S. Garber (Pro Hac Vice)
                                                      Chantal Khalil (Pro Hac Vice)
                                                      445 Hamilton Avenue, Suite 605
                                                      White Plains, New York 10601
                                                      Telephone: (914) 298-3281
                                                      Facsimile: (914) 824-1561
                                                      jfrei-pearson@fbfglaw.com
                                                      tgarber@fbfglaw.com
                                                      ckhalil@fbfglaw.com

                                                      MORGAN & MORGAN, P.A.
                                                      /s/ C. Ryan Morgan (with consent)
                                                      C. Ryan Morgan (Pro Hac Vice)
                                                      20 North Orange Avenue, 14th Floor
                                                      P.O. Box 4979
                                                      Orlando, Florida 32802-4979
                                                      Telephone: (407) 420-1414
                                                      Facsimile: (407) 245-3401
                                                      RMorgan@ForThePeople.com

                                                      Attorneys for Plaintiffs
                                                      and the Putative Class
